Citation Nr: 1611670	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-28 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for DDD of the lumbar spine, a right shoulder disability, bilateral hearing loss and tinnitus.

In January 2016, the Veteran had a videoconference before the undersigned Veterans Law Judge (VLJ) and a copy of the transcript is of record.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability (DDD of the lumbar spine) is not shown to be the result of his military service.

2. The Veteran does not have a current right shoulder condition that is related to service.




CONCLUSIONS OF LAW

1. The low back disability was not incurred in or aggravated by his service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. A right shoulder disability was not incurred in or aggravated by his service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed a letter in July 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs), VA and private treatment records have been obtained.  In addition, the Veteran was afforded VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board has not been made aware of any outstanding evidence.
As already mentioned above, the Veteran testified at a Board hearing in January 2016.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In addition, the disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (noting that "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).


A. Low Back Disability

The Veteran believes that his current low back disability is a result of his active service.  He states that he intermittently received treatment after service for his back when the pain was severe, but, otherwise, he continued working and performing his normal activities.

A review of the Veteran's STRs show that at the Veteran's August 1978 entrance examination, there were no reports of any back problems.  During service, in May 1982, he was treated in the emergency room for chronic low back pain without radiation. X-rays were negative for any lesions.  The clinician diagnosed him with a chronic low back strain.  At an annual examination in August 1983, a clinical evaluation of his spine was normal. 

Post-service, a private medical treatment record dated March 2007 showed that the Veteran injured his back while transferring a patient from a chair to a bed.  He complained of severe back pain and began having pain radiating down his right leg.  The Veteran, at that time, reported that he had no prior history of back problems.  A March 2008 MRI revealed a disc bulge and paracentral right extrusion at L5-S1 resulting in stenosis and impingement of the right S1 nerve root.  His medical records reflect that he receives continuous treatment for his back disability.

In response to this claim, the Veteran was afforded a VA examination in February 2010.  The examiner opined that the Veteran's low back disability was not caused by or a result of service.  She observed that the Veteran's STRs documented one incident in May 1982 of chronic low back pain without radiation and the examination was unremarkable.  The examiner commented that X-rays showed no lesion and the Veteran was diagnosed with a chronic low back strain.  She then observed that there was no further medical evidence of back problems until March 2007 when the Veteran had an acute injury while lifting a patient, which was covered by workman's compensation.   The examiner concluded that the March 2007 medical treatment record noted that the Veteran denied any previous low back problems.

After reviewing all of the evidence regarding the posited correlation ("nexus") between the Veteran's current low back disability and his military service, the Board concludes that the preponderance of this evidence is against his claim, so it must be denied rather than granted.  Ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, the amount of time that passed between the Veteran's reported onset of his back pain during his service in comparison to when he was first diagnosed with this claimed disability is very substantial.  While this is not entirely dispositive of his claim, it is also nonetheless other evidence tending to go against his claim. The Board may, in this circumstance, consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or, here, an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

While the Veteran might sincerely believe that his low back disability is related to an injury he sustained in active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current low back disability is related to a reported injury falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that he has argued that he has had continuous back problems since service, the Board notes that such arguments are not credible given the inconsistencies in the record.  See March 2007  records noting that the Veteran had no prior back problems prior to the lifting injury. 

In sum, the Veteran experienced an incident of lumbar strain in May 1982 that apparently  resolved without lasting residuals prior to his separation from active service. It was not a chronic disability despite being characterized as such given that the Veteran's spine was noted as normal on examination at the time of discharge. 

After service, the Veteran sustained a back injury in a work-related incident in March 2007 after lifting a patient, which he then sought treatment for.  Resolution of the inservice back injury is evinced by the Veteran's own commentary that he had no back problems prior to the 2007 lifting injury.  Further, the February 2010 VA examiner competently opined that the Veteran's low back disability is not related to his active service.  This opinion is probative, as it was based upon the Veteran's history and supported by a rationale.  There is no medical opinion to the contrary. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a low back disability is not warranted.

B. Right Shoulder Disability

The Veteran also believes that he has a right shoulder disability that is related to his active service.  

A review of his STRs reflects that at his August 1978 entrance examination, there were no reports of a shoulder disability.  In service, there was an incident in September 1979, after the Veteran hit his right shoulder on something.  The clinician noted that the Veteran had a contusion on his right shoulder.  Range of motion was within normal limits.  The clinician observed some bruising and a laceration on the Veteran's right shoulder.  A clinical evaluation of his upper extremities was normal at his annual August 1983 examination.

A review of the medical treatment records since his discharge from active service was unremarkable for any symptoms, complaints, treatment or diagnosis of any right shoulder disability.  In fact, a medical treatment note from Select Physical Therapy reflected that the range of motion in his right shoulder was within normal range.  Further, at his February 2010 VA examination, the examiner opined that the Veteran did not have a right shoulder disability after physical evaluation of the right shoulder was normal.
 
Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, at no time since the filing of this claim for a shoulder disability in July 2009 has there been confirmation the Veteran has a right shoulder disability. Resultantly, service connection for a right shoulder disability is not warranted.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a shoulder disability.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

Entitlement to service connection for DDD of the lumbar spine is denied.

Entitlement to service connection for a right shoulder disability is denied.


REMAND

The Board consequently finds that a remand of the claims for service connection for bilateral hearing loss and tinnitus is necessary as there is not sufficient competent medical evidence on file to decide these claims.

At the Veteran's January 2016 videoconference hearing, he stated that he had suffered hearing loss and tinnitus since active service.  Specifically, he stated that while as a medic stationed in Germany, he was attached to a tanker unit and sustained acoustic trauma from the ranges in the field.  Since then, he maintains that he has hearing loss and tinnitus.    

One must also recognize that a Veteran is competent to report not only what occurred in service, but also symptoms, treatment, and medical diagnoses occurring rather immediately following or relatively soon after his separation from service, because testimony regarding first-hand knowledge of a factual matter is competent. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay testimony can be competent and sufficient to establish a diagnosis in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  The Board inevitably will have to assess the credibility of the Veteran's lay testimony concerning this, so not just his competency, in determining the ultimate probative value of his lay testimony.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Consequently, a VA compensation examination and opinion are needed concerning the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files. If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Veteran should be afforded a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate that it was reviewed.  Any indicated studies should be performed. 

After reviewing the claims files, the examiner should provide an opinion with clear explanation and supporting rationale as to whether or not any bilateral hearing loss and/or tinnitus is at least as likely as not (50 percent probability or more) etiologically related to the Veteran's active duty service.  This relationship may be established if it is determined that the condition was first incurred in service, was aggravated by service, or was caused by an incident or injury of service. 

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO/AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


